—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered February 20, 1997, convicting him of attempted robbery in the first degree, attempted assault in the first degree, and reckless endangerment in the first degree *619(two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant’s sole contention on appeal is that the lineup procedure was tainted by a remark made by a police officer approximately six weeks earlier after the complainant had identified the defendant as the perpetrator by selecting his photograph from a photo array. Although the subject remark may have been inappropriate, the subsequent lineup identification made by the complainant six weeks after the photo identification was sufficiently attenuated and was not itself suggestive (see, People v Neese, 138 AD2d 531; People v Wilson, 111 AD2d 940; People v Johnson, 106 AD2d 469). Accordingly, the evidence of the lineup identification was properly admitted. Bracken, J. P., Ritter, Krausman and Smith, JJ., concur.